PER CURIAM.
The magistrate’s detailed findings of fact, which were adopted in their entirety by the trial court, were supported by competent substantial evidence. Trial courts are vested with discretion in determining an appropriate time-sharing arrangement between competing parents. Once a trial court makes this determination, an appellate court should not overturn that decision absent a clear abuse of discretion. Lowrey v. Lee, 873 So.2d 604, 605 (Fla. 5th DCA 2004). Here, we find no abuse of discretion.
AFFIRMED.
GRIFFIN, EVANDER, and COHEN, JJ., concur.